UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of (Amendment No.5)* BreitBurn Energy Partners L.P. (Name of Issuer) Common Units (Title of Class of Securities) 106776107 (CUSIP Number) John C. Cirone Quicksilver Resources Inc. 777 West Rosedale Street Fort Worth, Texas 76104 (817) 665-5000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 18, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 106776107 1 NAMES OF REPORTING PERSONS Quicksilver Resources Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER 21,347,972 Common Units NUMBER OF SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 21,347,972 Common Units 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,347,972 Common Units 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.45% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 106776107 The following constitutes Amendment No. 5 (“Amendment No. 5”) to the Schedule 13D filed by Quicksilver Resources Inc. with the SEC on January 17, 2008, as amended by that certain Amendment No. 1 to the Schedule 13D (“Amendment No. 1”) filed with the SEC on October 31, 2008, as amended by that certain Amendment No. 2 to the Schedule 13D (“Amendment No. 2”) filed with the SEC on December 23, 2008, as amended by that certain Amendment No. 3 to the Schedule 13D (“Amendment No. 3”) filed with the SEC on April 7, 2009, as amended by that certain Amendment No. 4 to the Schedule 13D (“Amendment No. 4”) filed with the SEC on May 1, 2009 (as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4, the “Schedule 13D”).This Amendment No. 5 amends the Schedule 13D as specifically set forth herein. Annex I attached to the Schedule 13D is amended to delete all information relating to James A. Hughes who is no longer a director of the Reporting Person. Item4.
